Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered. 

Response to Amendment
Applicant’s submission filed 01/19/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1 & 7-12 are currently pending. 
Response to Arguments
With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1 & 7-12 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.

Applicant has added a new limitation not previously considered of “the humidity detecting is disposed in a separate chamber from the pressure detecting element at a position that is invisible when viewed from the pressure introduction passage and the humidity detecting is disposed in a separate chamber from the pressure detecting element at a position that is invisible when viewed from the pressure introduction passage”

Applicant’s arguments and amendments with regard to Claim 1 & 7-12 in light of Nakano in further view of the new reference Nakano71 and the new reference of Li.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. The 103 rejection of Claim 1 is maintained and the new Claims 7-12 are also rejected as obvious in view of the cited references.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (JP 2015045515; “Nakano” translation provided for citations) in view of Nakano71 (US 20160139071; “Nakano71”) and in further view of Li (CN 201149497; “Li” translation provided for citations).

Claims 1 & 7.  Nakano discloses a humidity measuring apparatus (Fig. 2) comprising: a pressure introduction passage (8) consisting of a linear hole (8 opening of port) having a pressure introduction port (8) configured to take in gas flowing through a main passage (8 port and passage 2)[0016  measurement chamber 7 is formed with a communication passage 8 that communicates with the inside of the measurement chamber 7 and with the intake passage 2 and takes in intake air 6 flowing through the intake passage 2] a storage chamber (7) connected to the pressure introduction passage (8) and provided on a side opposite to the main passage side (Fig. 2; 8 where the port is opposite sensor 4) of the pressure introduction passage (8) [0016 The measurement chamber 7 is formed with a communication passage 8 that communicates the inside of the measurement chamber 7 with the intake passage 2 and takes in intake air (air) 6 flowing through the intake passage 2. The humidity sensor element 4 and the pressure sensor element 5 are installed inside the measurement chamber 7]; and a humidity detecting element (Fig. 2: humidity sensor 4 & Fig. 9: sensor detail of humidity sensor 4) configured to detect, from a heat radiation amount of a heating element (Fig. 4 details of humidity sensor with heating elements 19 & 20) [0044 The absolute humidity can be measured by detecting the change in the heat radiation amount], a humidity of gas introduced into the pressure introduction passage (8)[0044], and a pressure detecting element (Fig. 4; pressure sensor 5 in sensor package 10) configured to detect a pressure of the gas [0025 The semiconductor chip 14 also includes a drive circuit for the pressure sensor element 5 and a detection circuit for measuring pressure] & [0030], that are arranged (Fig. 2 sensor package 10, with humidity sensor4 and pressure sensor 5, is located in chamber 7) in the storage chamber (7), the humidity measuring apparatus (4) measuring a humidity of the gas by correcting (14 semiconductor chip where humidity sensor values are corrected by pressure measurement values)[0047] a humidity of the gas with a pressure of the gas [0047 using the thermal humidity sensor element 4b, it is possible to correct the detection value of the thermal humidity sensor element 4b using the detection value of the pressure sensor 5] & [0059 describes details of the processing of determine humidity corrected by pressure] the humidity detecting element (4) in a space offset from an extension line of the pressure introduction passage (8) (Fig. 2 annotated below has dashed line indicating extension line) in the storage chamber (7) (Fig. 2 annotated below the detecting surface 17 of the humidity sensor 4 facing a space offset from inflow of port) and the pressure element (Fig. 6: sensor chip 10 with pressure sensor 5) is viewable from pressure passage (8) is disposed at a position that is visible when viewed  from the pressure introduction passage (Fig. 6: sensor chip 10 with pressure sensor 5 is viewable from pressure passage 8). 
Nakano does not position the horizontally placed pressure detection element (5) on the vertical chip 10 viewable from the vertically oriented pressure introduction passage.

Nakano does not explicitly disclose: 
1) a member bends gas introduced from the pressure introduction port into the pressure introduction passage is bent at least once before reaching the humidity detecting element by disposing the humidity detecting element in the space having a single opening and communicating with the pressure introduction passage via the opening and the humidity detecting is disposed in a separate chamber that is invisible when viewed from the pressure introduction passage. 

2) the pressure element is viewable from pressure passage is disposed at a position that is visible when viewed  from the pressure introduction passage.

With regard to 1) Nakano71 teaches a gas sensor device (Fig. 8 embodiment 5) with a humidity detector (Fig. 8 4)[0078]. Nakano71further teaches a member (26 guide portion) a gas introduced from the pressure introduction port (A1)[0078-0079] into the pressure introduction passage is bent (Fig. 8   The guide portion 26 bends the fluid to A1)[0080] at least once before reaching the humidity detecting element (4) by disposing the humidity detecting element (4) in a space (5) (Fig. 8 the flow path bends the gas through 25 bending through passages  to the measuring chamber 5) [0078-0080] the humidity detecting (4) is disposed in a separate chamber (5) that is invisible (Fig. 2: shows the horizontally oriented element 4 is not viewable from vertically oriented passage 8) when viewed from the pressure introduction passage  
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Nakano71’s guide portion for bending and attach it to the end of Nakano’s sensor 10 because bending the airflow to an expansion chamber suppresses turbulent gas flow prior to detection thereby increasing the detection accuracy of a thermal type sensor by dampening out adverse error from disruptive air flows [Nakano71 0058].

With regard to 2) Li teaches a temperature, humidity and atmospheric pressure environment detection sensor [Abstract].   Li further teaches the pressure detecting element (Fig. 1: 2 pressure core) is disposed at a position that is visible (Fig. 1: pressure inlet 1 looks into the vertically aligned pressure measuring core 2 that spans the inlet opening) from the pressure introduction passage (Fig. 1: 1 pressure inlet) and the humidity detecting element (Fig. 2: 5 humidity detecting element) is disposed in a separate chamber (Fig. 2: 6 humidity detecting chamber) that is offset from the pressure introduction passage.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Li’s direct pressure introduction passage viewable to a pressure detecting element with a separate offset humidity chamber as an arrangement for Nakano’s  pressure sensor because the arrangement of a pressure detecting element in direct view of the pressure introduction passage chamber improves the accuracy in measuring pressure with direct contact to inbound fluid in the passage and increases the space efficiency within a multi sensor device where the humidity sensor and the atmospheric pressure sensor are greatly affected by the ambient environment [Li 0004].

 

    PNG
    media_image1.png
    694
    404
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    490
    779
    media_image2.png
    Greyscale

Claim 8.  Nakano discloses the humidity measuring apparatus according to claim 1.  Nakano further discloses the humidity detecting element (4) and the pressure detecting element (5) are mounted on a mounting surface (body of 3) of a circuit board (10), and the circuit board (10) is arranged in the storage chamber (7) [0016 humidity sensor element 4 as a detection element (concentration sensor element) for detecting the amount of gas and a pressure sensor element 5 for detecting the pressure of the intake passage 2 are installed. It further, inside the housing 3, there is provided a measurement chamber 7] the mounting surface being perpendicular to an axis of the pressure introduction passage (Fig. 1 annotated below shows sensor package 10 mounted across the top width of body 3 a dimension perpendicular to an axis of the pressure introduction passage).  
Claim 10. Dependent on the humidity measuring apparatus according to claim 1.  Nakano does not explicitly disclose the member is formed to be wider than the pressure introduction passage; and gas introduced into the pressure introduction passage reaches the humidity detecting element via one or more through holes provided at a position off from an extension 3132 line of the pressure introduction passage in the member.  

Nakano71 teaches a gas sensor device with a humidity detector (Fig. 8). Nakano71 further teaches the member (Fig. 8  26 guide portion) is formed to be wider than the pressure introduction passage (Fig. 8; The guide portion extends lager than the intake passage 25); and gas introduced into the pressure (A1 through passage 25) introduction passage (8) reaches the humidity detecting element (4) via one or more through holes (7 entrance into chamber 5) [0076] provided at a position (7 into 5) off from an extension 3132line (extension 25 around the guide 26) of the pressure introduction passage (Fig. 8 input  25) in the member (26).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Nakano71’s bending guide (26)  members axially wider than the introduction passageway to form offset opening passage holes and attach it to the end of Nakano’s sensor 10 because bending the airflow  through the small passageway to an expansion chamber suppresses turbulent gas flow prior to detection thereby increasing the detection accuracy of a thermal type sensor by dampening out adverse error from disruptive air flows [Nakano71 0058].

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Nakano71and in further view of Bonne (US 6361206; “Bonne”).

Claim 9. Dependent on the humidity measuring apparatus according to claim 1. Nakano does not explicitly disclose the member is formed to be wider than the pressure introduction passage; and gas introduced into the pressure introduction passage reaches the humidity detecting element via a space formed between a side portion of the member and an inner wall of the storage chamber.  

Nakano71 teaches a gas sensor device with a humidity detector (Fig. 8). Nakano71 further teaches the member (Fig. 8  26 guide portion) is formed to be wider than the pressure introduction passage (Fig. 8; The guide portion extends lager than the intake passage 25); and gas introduced into the pressure (A1 through passage 25) introduction passage (8) reaches the humidity detecting element (4) via a space (5) formed between a side portion the member (Fig. 8 passage 25 bends around guide 25) and an inner wall of the storage chamber (Fig. 8 passage 25 defined by wall  of body 3 and guide post 26).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Nakano71’s bending guide (26)  members axially wider than the introduction passageway to form offset opening passage holes and attach it to the end of Nakano’s sensor 10 because bending the airflow  through the small passageway to an expansion chamber suppresses turbulent gas flow prior to detection thereby increasing the detection accuracy of a thermal type sensor by dampening out adverse error from disruptive air flows [Nakano71 0058].

Though Nakano71 teaches inner walls of the storage chamber that protrude as extensions on opposing walls of the first and second members, the protruding member extensions can broadly be interpreted as part of the wall.  However, in the interest of furthering prosecution, the interpretation of a flat sided wall as an edge of the space is not explicitly taught by Nakano and 

Bonne teaches housing arrangements for microsensors (Fig. 4b).  Bonne further teaches a conduit (Fig. 4b) to a sensor (11) made with extending members (32) forming an inside edge of a space (left and right space) with the outside edge of each space formed by flat walls (left space has left wall as an outer edge and right space has a right wall as an outer edge). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Boone’s flat walls as outer edges for the spaces that create  the fluid bends in the fluid circuit  to remove the Nakano’s, as modified, protruding extensions from  walls creating a flat wall edge for the bending spaces (e.g. 7a & 7b) because removing the protrusion member extensions increases the reliability of the sensors measurement in the measurement chamber by eliminating protrusions that can build up damaging debris and create  error inducing condensation as the gas flow drops speed bending through the space [Bonne Col. 3 lines 37-52].   

Claims 11 & 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Nakano71 and Li and in further view of Nakano09 (JP 2015004609; “Nakano09” translation provided for citations).

Claim 11. Dependent on the humidity measuring apparatus according to claim 1.   Nakano does not explicitly disclose the member includes a plurality of members provided separately in an axial direction of the pressure introduction passage, a space through which gas flows is provided between each of the plurality of members and an inner wall of the storage chamber, and the spaces on a side of adjacent members do not overlap with each other when viewed in an axial direction of the pressure introduction passage; and gas introduced into the pressure introduction passage reaches the humidity detecting element via each space on a side of the plurality of members.  

Nakano09 teaches a gas sensor device with a humidity detector (Fig. 18). Nakano09 further teaches the member includes a plurality of members provided separately in an axial direction of the pressure introduction passage (Fig. 18 annotated; The first and second members extend axially from body wall 3 to respective inside edges of passageways 7a & 7b with small extensions protruding axially in the same plane from the opposing walls on the outside edge of the holes/spaces 7a & 7b) a space (7a & 7b) through which gas flows [0060] is provided between each of the plurality of members (Fig. 18 annotated extensions from body wall 3 near 7a & 7b that are separate and are axial (e.g. horizontal) and an inner wall of the storage chamber (Fig. 18 annotated: the inner walls 3 left and right have integral extensions that are part of the wall and protrude and form the outside edge of 7a and 7b with first and second members creating inside edges of 7a & 7b), and the spaces (7a & 7b) on a side of adjacent members do not overlap with each other  (Fig. 18 annotated; 7a and 7b do not overlap with each other along the vertical axis) when viewed in an axial direction of the pressure introduction passage (8); and gas introduced into the pressure introduction passage (8) reaches the humidity detecting element (4) via each space (7a & 7b) on a side of the plurality of members (Fig. 18 annotated; the gas passes a side of 7a and then a side of 7b and before reaching the humidity sensor 4)[0060]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Nakano09’s alternating fluid circuit with extending members axially wider than the introduction passageway to form offset opening passages between interim chambers and combine the fluid circuit with Nakano’s intake port to connect with Nakano’s measuring chamber because throttling the airflow through a fluid circuit with multiple expansion chambers and alternating bending passageways around members suppresses turbulent gas 

Though Nakano09 teaches inner walls of the storage chamber that protrude as extensions on opposing walls of the first and second members, the protruding member extensions can broadly be interpreted as part of the wall.  However, in the interest of furthering prosecution, the interpretation of a flat sided wall as an edge of the space is not explicitly taught by Nakano and Nakano09.

Bonne teaches housing arrangements for microsensors (Fig. 4b).  Bonne further teaches a conduit (Fig. 4b) to a sensor (11) made with extending members (32) forming an inside edge of a space (left and right space) with the outside edge of each space formed by flat walls (left space has left wall as an outer edge and right space has a right wall as an outer edge). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Boone’s flat walls as outer edges for the spaces that create  the fluid bends in the fluid circuit  to remove the Nakano’s, as modified, protruding extensions from  walls creating a flat wall edge for the bending spaces (e.g. 7a & 7b) because removing the protrusion member extensions increases the reliability of the sensors measurement in the measurement chamber by eliminating protrusions that can build up damaging debris and create  error inducing condensation as the gas flow drops speed bending through the space [Bonne Col. 3 lines 37-52].   

    PNG
    media_image3.png
    496
    721
    media_image3.png
    Greyscale



Claim 12. Dependent on the humidity measuring apparatus according to claim 1. Nakano does not explicitly disclose the member includes a plurality of members provided separately in an axial direction of the pressure introduction passage, each of the plurality of members is provided with a through hole; through holes provided in adjacent members do not overlap with each other when viewed in an axial direction of the pressure introduction passage; and gas introduced into the pressure introduction passage reaches the humidity detecting element via each through hole in the plurality of members.

Nakano09 teaches a gas sensor device with a humidity detector (Fig. 18). Nakano09 further teaches the member includes a plurality of members provided separately in an axial direction of the pressure introduction (Fig. 18 annotated; The first and second members extend axially from body wall 3 to respective inside edges of passageways 7a & 7b with small extensions in the same axial plane extending from the opposing walls to the outside edge of the passageways 7a & 7b) each of the plurality of members is provided with a through hole (Fig. 18 annotated; The first and second members extend from body wall 3 to respective inside opening of the passageway hole (7a or 7b) then outside edge of gap are extensions of the members on the opposing wall of body 3); through holes (7a & 7b) provided in adjacent members do not overlap with each other (Fig. 18 annotated; 7a does not vertically overlap 7b) when viewed in an axial direction of the pressure introduction passage (8 with a vertical axis that also does not overlap the holes); and gas introduced into the pressure introduction passage (8) reaches the humidity detecting element (4) via each through hole (7a & 7b) in the plurality of members (Fig. 18 annotated: The first and second member extending axially from a wall with extensions extending axially in the same plane on the opposing wall).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Nakano09’s alternating fluid circuit with extending members axially wider than the introduction passageway to form offset opening passage holes (e.g. 7a & 7b) in an extending member between interim chambers and combine the fluid circuit with Nakano’s intake port to connect with Nakano’s measuring chamber because throttling the airflow through a fluid circuit with multiple expansion chambers and alternating bending passageways through members suppresses turbulent gas flow through each cavity which increases detection accuracy of a thermal type sensor in a measuring chamber by dampening out error inducing disruptive air flows [Nakano09 0007].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856